Morton, C. J.
In each of these cases the undisputed evidence shows that the plaintiff’s intestate was guilty of negligence which contributed to his injury. The accident happened at a grade crossing, each plaintiff’s intestate being struck by a passenger express train running on its usual time. It appeared that before they had reached the track the defendant’s gate-man had lowered the gates, with signal lanterns attached, across the travelled part of the highway, and the only conclusion which can be reached from the evidence is that the parties injured saw that they were lowered.
Railroads, from the necessity of the case, have the right to the exclusive use of grade crossings when their trains are passing, and it is their duty to give suitable warning of such passing trains to travellers upon the highway. If they do this, and the traveller disregards the warning, and without sufficient excuse insists upon crossing, he does so at his own risk.
*281In these cases each plaintiff’s intestate was warned by the lowered gates that it was unsafe for him to cross the track. It was his duty to wait till the gates were raised; he voluntarily entered upon the track, notwithstanding the warning and without any excuse. This was negligence on his part which caused the accident, and the consequences of his rashness cannot be cast upon the defendant. It is not an answer to say that he may have supposed that the gates were down because the freight train was passing, and he was willing to take the risk of getting safely by that. He had no right so to suppose. It was negligence for him to enter upon the track when he was warned that the railroad required the exclusive use of the crossing for its proper business.
As this is decisive of the cases, it is not necessary to discuss the question whether the evidence shows any negligence on the part of the defendant. Exceptions sustained.